Citation Nr: 1011684	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  05-16 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bipolar disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to August 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  

In December 2007, the Board remanded the issues on appeal for 
further development.  Unfortunately, the Board has determined 
that additional development is necessary before a decision 
can be reached on this matter.  Accordingly, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.


REMAND

Reason for Remand:  VA examination, VA treatment records, SSA 
records  

As noted in the December 2007 remand, the Veteran identified 
the stressors of mortar attacks of his unit at the base camp 
in Long Binh, killing enemy Vietnamese, witnessing the deaths 
of friends, and the trauma of witnessing other patients 
suffering while hospitalized during Operation Junction City 
in 1967.  Pursuant to the remand, two of the stressors were 
corroborated.  The Veteran's service personnel records 
reflected that he was a member of the 69th Signal Battalion 
Company B from September 1966 until he was transferred in 
approximately May 1967 to the 36th Signal Battalion Company 
A, where he remained until August 1967.  In December 2009, 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) was able to verify that Company B, 69th Signal 
Battalion was located at Long Binh in 1966.  A U.S. Air Force 
casualty list showed that in October 1966, the Long Binh 
Ammunition Dump was attacked and exploded causing damage as 
far away as Bien Hoa Air Base.  Mortar attacks at Long Binh 
on two occasions in November 1966 and on one occasion in 
December 1966 were also verified.  Based on the forgoing, it 
appears that the Veteran's base camp at Long Binh came under 
enemy attack from mortar and rocket attacks in October, 
November, and December 1966.  See Pentecost v. Principi, 16 
Vet. App. 124 (2002) (corroboration of every detail of a 
stressor under such circumstances, such as the veteran's own 
personal involvement, is not necessary); see also Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  Additionally, clinical 
records dated in March 1967 reflected that the Veteran was 
hospitalized in Long Binh for acute appendicitis.  
Consequently, the Board finds that the stressor of witnessing 
other patients suffering during his hospitalization is also 
corroborated.  

The record reflects that the Veteran underwent VA 
examinations for his claims in August 2009 and January 2010.  
After reviewing the claims file, both examiners determined 
that the Veteran did not meet the criteria for PTSD at that 
time.  The August 2009 VA examiner found that the bipolar 
disorder was not at least as likely as not related to 
service.  However, when evaluating whether the Veteran met 
the criteria for PTSD, neither examiner specifically 
referenced the Veteran's corroborated stressors of mortar 
attacks at the end of 1966 and witnessing the suffering of 
his fellow service members while hospitalized in 1967.  

Additionally, although the examiners determined that the 
Veteran did not meet the criteria for PTSD on the dates of 
their examinations, they did not opine as to whether the 
Veteran had PTSD at some point in the past; most importantly 
during this appeal period.  See McClain v. Nicholson, 21 Vet. 
App. 319 (2007) (noting that the current disability 
requirement is satisfied when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim even though the disability 
resolves prior to the Secretary's adjudication of the claim).  
As previously noted in the December 2007 remand, a June 1990 
VA treatment entry indicated that the Veteran was first 
diagnosed with bipolar disorder six years earlier.  A 
November 2003 VA letter from the Veteran's treatment 
providers reflected that he had diagnoses of PTSD and bipolar 
disorder.  The treatment providers opined in the letter that 
the onset of his bipolar disorder was likely precipitated by 
the psychological challenge of his military service in 
Vietnam and the extreme stress of the environment provoked 
his first manic episodes in which he behaved with impaired 
judgment and extreme violence, followed by deep depression.  
They added that the relationship between the Veteran's PTSD 
and bipolar is reciprocal and each appeared to aggravate the 
other.  It was also noted that treatment had focused largely 
on bipolar disorder and was in the very initial states of 
treatment for PTSD.  The Board notes that the Veteran 
appeared to discuss his PTSD stressors in VA treatment 
records dated in 2004.  

Moreover, although the August 2009 VA examiner concluded that 
the Veteran's bipolar disorder was not at least as likely as 
not related to his service, a rationale for the conclusion 
was not provided.  Accordingly, a remand is necessary to 
afford the Veteran an adequate VA examination and opinion.  
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).  

The Board also notes that in a February 2004 VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, the Veteran identified 
receiving VA treatment at facilities in Illinois, Colorado, 
Pennsylvania, and Indiana.  It appears that efforts have been 
undertaken to obtain all identified records except for 
records he identified at Crown Point, Indiana dated from 2000 
to 2001.  Moreover, as the last VA treatment records 
associated with the claims file date in August 2004, any 
relevant VA records dated from 2004 to the present should be 
associated with the claims file.  

Additionally, in VA treatment records dated in 2003 and 2004, 
it appears that the Veteran sought disability benefits from 
the Social Security Administration (SSA).  It appeared that 
the Veteran's worker's compensation payments were about to 
end in late 2003.  The U.S. Court of Appeals for Veterans 
Claims has held that, where VA has notice that the veteran is 
receiving disability benefits from the SSA, and that records 
from that agency may be relevant, VA has a duty to acquire a 
copy of the decision granting Social Security disability 
benefits, and the supporting medical documents on which the 
decision was based.  See Hayes v. Brown, 9 Vet. App. 67 
(1996).  Under the circumstances presented here, as it 
appears that the Veteran might be in receipt of SSA benefits, 
the RO should request the Veteran's SSA medical records.

Further, the provisions of 38 C.F.R. § 3.310 were not listed 
in the February 2010 supplemental statement of the case 
(SSOC).  In September 2006, while this appeal was pending, 
this regulation was amended; therefore, on remand, the RO 
should provide the Veteran with both the old version of the 
regulation prior to the amendment and the new version.  
38 C.F.R. § 3.310(a) (2006) and 38 C.F.R. § 3.310(b) (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should associate any SSA 
records with the claims file.  

2.  Associate with the claims file VA 
treatment records at the Crown Point, 
Indiana facility dated from 2000 to 2001.  
Moreover, as the last VA treatment records 
associated with the claims file date in 
August 2004, any relevant VA records dated 
from 2004 to the present should be 
associated with the claims file.  

3.  After the aforementioned development 
has been undertaken, schedule the Veteran 
for a VA examination to evaluate his 
claims for service connection for PTSD and 
bipolar disorder.  A copy of the claims 
folder and this REMAND must be made 
available to the examiner in conjunction 
with the examination.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner should fully 
explain all conclusions reached.  The 
examination report must include responses 
to the each of the following items:

Based on a review of the claims folder and 
the examination findings, including the 
service treatment records, VA treatment 
reports, and any SSA records obtained on 
remand, the examiner should render any 
relevant diagnoses pertaining to the claims 
for PTSD and bipolar disorder.  The 
examiner should note that only the 
corroborated in-service stressors of 
exposure to mortar and rocket attacks at 
Long Binh air base from October to December 
1966 and witnessing the suffering of 
patients at Long Binh hospital in March 
1967 may be considered for the purpose of 
determining whether exposure to an in-
service stressor has resulted in the 
current psychiatric symptoms.  

If PTSD is found, the examiner should state 
a medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that PTSD is the result of the 
corroborated stressful events as referenced 
above, as opposed to being due to some 
other factor or factors.  The examiner 
should also indicate whether the Veteran 
had PTSD at any point since December 2002 
that was the result of these stressful 
events.

Additionally, the examiner should state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that any current bipolar disorder is 
causally or etiologically related to the 
Veteran's military service (October 1965 to 
August 1967) as opposed to its being more 
likely due to some other factor or factors.  

Further, the examiner should opine as to 
the relationship, if any, between PTSD and 
bipolar disorder.  Again, any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, to include the 
November 2003 VA letter and to comment as 
to the likelihood (likely, unlikely, at 
least as likely as not) that PTSD is either 
proximately caused by or aggravated by 
bipolar disorder and whether it is at least 
as likely as not that bipolar disorder is 
either proximately caused by or aggravated 
by PTSD to the extent possible and if so, 
to what degree.  The examiner should fully 
explain any conclusions reached.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

4.  After the aforementioned development 
has been completed, the RO/AMC should 
readjudicate the claims for entitlement to 
service connection for PTSD and bipolar 
disorder.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, which 
contains all pertinent regulations 
including 38 C.F.R. § 3.310(a) (2006) and 
38 C.F.R. § 3.310(b) (2009), and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


